DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the Application No.17/022,040, filed on 09/15/2020.  Claims 5-9 and 14-18 are pending and presented for examination.
This action has been made NON-FINAL.
Examiner Remarks
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.
Election/Restrictions
Applicant’s election without traverse of claims 5-9 and 14-18 in the reply filed on 12/13/2021 is acknowledged.
Claim Objections
Claims 7-8, 9 and 16 are objected to because of the following informalities:  
Claims 8 and 9 both depend upon cancelled claims.  
Claims 7 and 16 are missing a period at the end of the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-9 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 14 recites “determine eligible restaurant-customer tuples”.  The claim language fails to clearly particularly point out and distinctly claim how this determination is performed.  Therefore, this claim limitation is rendered as indefinite.
Claims 7 and 16 recites “the soft constraints”.  There is insufficient antecedent basis for this claim limitation and therefore this claim is rendered as indefinite.  To expedite prosecution of this application, the examiner suggests deleting the term “the”.
The dependent claims are rejected for depending upon a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5-9 and 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kohli, US Patent No.:11,037,254.
Claim 5:
Kohli discloses a computer-implemented method of automating meal selection (See Abstract) comprising: 
receiving hard and soft meal requirements (See Figure 3 & Column 12, Lines 25-45) for each of multiple customers (See Figure 1, Item 110(N) & Column 4, Lines 5-67); 
a solver applying hard meal requirements to determine eligible restaurant - customer tuples (“an inventory of one or more available items 118” See Column 3, Lines 50-671 & Column 4, Lines 30-67); 
the solver applying hard meal requirements (“may determine the number of items predicted to be ordered by buyers in particular areas” See Figure 3 & Column 12, Lines 15-45) to automatically select menu items (“implementations herein may determine from past order history and/or other past transaction information which items are likely to sell more quickly than other items so that the service may select particular items to purchase from particular merchants to offer for delivery to buyers.” See Column 2, Lines 1-45) associated in a database with restaurants of the eligible restaurant- customer tuples (“an inventory of one or more available items 118” See Column 3, Lines 50-67 & Column 4, Lines 30-67).
Claim 6:
Kohli discloses retrieving a meal template from a datastore, the template including one or more defined meals, each meal comprising one or more meal slots (“the item selection module 156 may select one or more items to be offered during a particular time period on a particular day.” See Column 11, 40-60).
Claim 7:
Kohli discloses applying a weighting algorithm to determine optimal assignment of restaurants to meal slots for each customer using the soft constraints for each customer (See Column 17, Lines 25-45).
Claim 8:
Kohli discloses wherein the weighted algorithm employs an objective function to maximize variety in restaurants assignments to each customer (See Column 17, Lines 25-45).
Claim 9:
Kohli discloses scheduling meals is performed over multiple meal slots for the multiple customers, the solver further applying frequency constraints that limit how often any restaurant may be assigned to a given customer over the multiple slots (“the item selection module 156 may select one or more items to be offered during a particular time period on a particular day.” See Column 11, 40-60).
Claims 14-18:
Claims 14-18 recites similar language to claims 5-9 and therefore are rejected on the same basis as claims 5-9.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang (US 11127066), discloses a marketplace fairness module may output a list of the restaurants ordered by frequency of delivery orders received. Such information could be used by the system 130 to promote restaurants that do not currently receive many delivery orders, for example by displaying information about new and relatively unknown restaurants more prominently than (e.g., earlier in a set of search results than) information about established popular restaurants that already receive many orders and a large amount of exposure.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229. The examiner can normally be reached M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        February 10, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A buyer may use a buyer application on a buyer device, such as a mobile device or other computing device, to determine the items currently available for delivery. When the buyer opens the buyer application, the service provider may determine whether a courier is within a threshold delivery travel time of the buyer's delivery location, and if so, may determine the current inventory of the courier. Based on the available inventory of the courier that is within the threshold delivery travel time of the buyer, the service provider may send item information to the buyer device. The item information received by the buyer device may cause the buyer application on the buyer device to indicate that one or more of the items in the courier's inventory are available for delivery. For example, if the courier currently has an inventory of five burritos, the buyer application may indicate to the buyer that one or more burritos are available for delivery within a threshold time based at least in part on determining the delivery travel time from the courier to the buyer's delivery location.